This is an action for foreclosure of a *Page 38 
mechanic's lien. Material was furnished by the plaintiff lienholder for the erection of a building upon the premises of Bertha E. Stieg, the owner.
The issue in the case is made by a dispute as to the time of filing the lien, which in turn is predicated upon when the last item of the account proper was furnished. The last item, claimed by the lienholder, consists of three base knobs or door stops, of the value of ten cents, purchased by the husband of the owner from the lienholder at its store on July 18, 1927. The next previous item was four wood stops, purchased in like manner on July 16, 1927. The next previous item was March 30, 1927, and consisted of plaster and metal bead.
Without reviewing the evidence at length it is plain that the owner had taken possession of the premises long before the purchase of the door stops, and that these in no way constituted a furnishing of material under the contract.
There is evidence that the husband of the owner offered to pay cash for the "stops," but was told by the lienholder's employes that they would charge it to the contractor. It is true this evidence is denied, but all the circumstances surrounding the incident indicate that the lienholder seized upon the small insignificant purchase of these stops to extend the time for filing its lien, which had long since passed.
The lien, not having been filed within sixty days from the last item of the account of material furnished under the contract, the lienholder must fail in maintaining its lien against the property of the owner. *Page 39 
A decree similar to that entered in the court of common pleas may be presented here.
Decree accordingly.
HAMILTON and CUSHING, JJ., concur.